Opinion by
Orlady, J.,
The defendant agreed to sell and deliver a two-story frame *303store building and to place said building on a foundation on a lot of ground owned by the plaintiff in as good order and condition as it was at the date of the contract, ordinary wear and tear incident to moving excepted. He did not deliver the building, but dismantled it and used the lumber taken therefrom in the construction of a building on a lot of his own. The reasons given for his breach of contract are no answer to the plaintiff’s claim for damages. He cannot escape liability because he misjudged his ability to perform his written contract. The building was on leased ground and was personal property over which he had full control.
The offers of evidence to show that the borough authorities and a telegraph company refused to permit him to move the building over streets or through wires were properly rejected as immaterial for the reason given by the learned trial judge, viz : “ He should have taken that into consideration when he made the contract.”
Whether there was a subsequent agreement between the parties that the building should be cut in two and moved in parts was not material as a defense, as there was no pretense of performance and the whole building was moved elsewhere.
The measure of damages in such a case is the amount necessary to put the injured party in the same position as if there had been no breach. Damages for which compensation may be justly claimed and allowed are such only as naturally and ordinarily flow from the breach complained of, such as may fairly be supposed to have entered into the contemplation of the parties when they made the contract, or such as might according to the ordinary course of things be expected to follow its violation: Billmeyer v. Wagner, 91 Pa. 92.
This contract was for the delivery of a particular chattel which could not be duplicated in market, and the plaintiff was entitled to recover compensation for everything which was the natural and probable consequence of the breach, the actual loss sustained: McHose v. Fulmer, 73 Pa. 365 ; Kinports v. Breon, 193 Pa. 312.
For the reason that the case is disposed of as indicated in the foregoing opinion, we do not pass upon the motion to suppress the paper-book of appellant.
The judgment is affirmed.